EXHIBIT 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) between ZENITH
NATIONAL INSURANCE CORP., a Delaware corporation (hereinafter referred to as
“Zenith”), and Jack D. Miller (hereinafter referred to as “Employee”) is hereby
amended and restated in its entirety effective on the last date of execution set
forth below (the “Effective Date”).

 

RECITALS

 

WHEREAS, Employee is presently employed as President of Zenith Insurance
Company, a subsidiary of Zenith, pursuant to a written Employment Agreement
dated October 12, 2004, as previously modified, and is also employed as
Executive Vice President of Zenith and is an officer of certain of its other
subsidiaries (Zenith and all of its subsidiaries collectively referred to
hereinafter as “Employer”); and

 

WHEREAS, Zenith and Employee deem it in their respective best interests to
extend the term of the Employment Agreement at the present time and modify
certain other provisions thereof;

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                      Amended and Restated Employment
Agreement.  The Agreement is hereby amended and restated in its entirety and the
term thereof is hereby extended as hereinafter provided.

 

2.                                      Engagement and Duties.  During the Term
of Employment as defined in Paragraph 3 of this Agreement:

 

2.1   Employer hereby employs Employee and Employee does hereby agree to be
employed by Employer as Executive Vice President of Zenith and in such other
capacities at Zenith and at each of the corporations which comprise Employer as
shall hereafter be agreed upon by Employee and the Chief Executive Officer of
Zenith (“CEO”) or the Board of Directors of Zenith (“Board”) and the boards of
directors of such other corporations.

 

2.2   During the Term of Employment, Employee shall report to the CEO or his
designee.  Employee shall perform the normal duties of such offices and such
other executive duties as may from time to time be assigned to him by and in
accordance with instructions and directions of the CEO, his designee or the
Board.  Both Employee and Employer hereby expressly recognize that the services
described herein shall be performed to the reasonable satisfaction of the CEO,
his designee and the Board.

 

--------------------------------------------------------------------------------


 

2.3   Employee shall perform the duties contemplated hereunder at his principal
office located in Los Angeles County, California; provided, however, Employee
shall travel outside Los Angeles County to the extent he reasonably deems it
necessary or appropriate in the performance of his duties hereunder.

 

2.4   Employee, during the Term of Employment, shall devote his time, attention,
energies, skills and best efforts to the performance of his duties for and on
behalf of Employer.

 

3.                                      Term of Employment.  The term of
employment hereunder shall be a period commencing on the Effective Date and
terminating December 31, 2012 (“Expiration Date”), unless sooner terminated as
elsewhere provided herein (“Term of Employment”).

 

4.                                      Compensation.  As full and complete
consideration for the performance of his duties and the rendition of any and all
services under this Agreement, Employee shall be compensated as follows:

 

4.1   Employee shall be paid $700,400 per year, subject to such increases as the
Compensation Committee of the Board (“Compensation Committee”) may from time to
time determine (“Base Compensation”).

 

4.2   In addition to the Base Compensation, Employee shall be eligible for such
bonuses under Zenith’s Executive Officer Bonus Plan as may be awarded by the
Compensation Committee pursuant to the plan, and may also be awarded
discretionary bonuses by the Compensation Committee.

 

4.3   All compensation hereunder shall be paid by Employer, as may be allocated
by Employer from time to time among the different corporations which comprise
Employer, and shall comply with all relevant governmental directives, rules and
regulations which may be in effect from time to time.  All Base Compensation
shall be payable ratably twice each month, or more or less often in accordance
with the normal payroll practices of Employer.

 

5.                                      Business Expenses.  Employee shall be
reimbursed for reasonable and necessary expenses duly incurred in connection
with the duties to be performed and the services to be rendered by Employee to
Employer under and pursuant to this Agreement, upon submission of itemized
expense statements in the manner and at times specified by Employer for officers
of Employer.  In addition, the Company shall provide Executive with a $1,300 per
month automobile allowance.

 

6.                                      Employee Benefits.

 

6.1   Employee shall be entitled to participate in all employee insurance,
retirement and other benefit plans for which he qualifies and which may be in
effect from time to time.  Notwithstanding the foregoing, nothing contained in
this Agreement shall prohibit or limit the right of Employer to discontinue,
modify or amend any plan or benefit in its absolute discretion at any time,
provided, however, that any such discontinuance, modification or amendment shall
apply to employees of Employer

 

2

--------------------------------------------------------------------------------


 

generally, or to a defined group of such employees, and shall not apply solely
to Employee.

 

6.2   Employee shall be entitled each year to vacation in accordance with
standard employment practices, during which time his compensation shall be paid
in full.  Employee shall be treated for purposes of vacation accrual as an
employee with more than 120 months of service.  Each vacation shall be taken
during a period mutually satisfactory to both Employer and Employee.

 

6.3   Zenith shall also provide Employee with such insurance or other provisions
for indemnification, defense or hold harmless of officers that are generally in
effect for senior executive officers of Zenith.

 

7.                                      Death During Employment.  If Employee
should die during the Term of Employment, Employer shall pay (a) to Employee’s
spouse, if living or (b) if his spouse is not then living, to his then living
issue by right of representation or (c) if none of the above are then living, to
his estate a cash lump sum payment equal to:  (1) one year’s Base Compensation
at the rate in effect at his death and (2) one year’s bonus.  (For these
purposes, “bonus” shall mean the highest annual bonus paid or payable to
Employee for the three calendar years immediately preceding the year of
Employee’s death.)  In addition, for a period of two years from Employee’s
death, Employer shall continue to provide Employee’s family with the same level
of medical, dental and vision insurance benefits that they were receiving
through Employer immediately prior to Employee’s death.

 

8.                                      Termination by Employer.

 

8.1   Termination by Employer due to Disability.  Should Employer terminate the
Term of Employment prior to the Expiration Date due to “Disability” (as defined
below) Employer shall pay to Employee a cash lump sum payment equal to:  (1) one
year’s Base Compensation at the rate in effect at termination (reduced by any
amounts payable to Employee pursuant to any long-term disability plan in effect
at the time of such termination) and (2) one year’s bonus.  (For these purposes,
“bonus” shall mean the highest annual bonus paid or payable to Employee for the
three calendar years immediately preceding the year of termination.)  In
addition, for a period of two years from Employee’s termination of employment,
Employer shall continue to provide Employee and his family with the same level
of life, medical, dental and vision insurance benefits that they were receiving
through Employer immediately prior to Employee’s termination of employment.

 

Definition of Disability.  For the purposes of this Agreement, “Disability”
shall mean Employee’s absence from employment with Employer which: (i) was due
to his inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or (ii) resulted from a medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less

 

3

--------------------------------------------------------------------------------


 

than twelve (12) months, and caused Employee to receive income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering Employer’s employees or (iii) qualifies as a disability
under Employer’s Long Term Disability Plan.

 

8.2   Termination by Employer For Cause.  Should Employer terminate the Term of
Employment prior to the Expiration Date “For Cause” (as defined below), Employer
shall pay to Employee in complete satisfaction of Employer’s obligations under
this Agreement and without waiving any rights which it or its subsidiaries may
have against Employee, the compensation which would otherwise be payable to him
pursuant to Paragraph 4.1 of this Agreement up to the end of the month in which
such termination occurs and Employer shall not be obligated to make any payments
to Employee pursuant to Paragraph 4.2 of this Agreement.

 

Definition of For Cause.  For the purposes of this Agreement, “For Cause” shall
mean (1) Employee’s failure to substantially perform his duties or any other
material breach of this Agreement by Employee (other than a failure or breach
resulting from his incapacity due to physical or mental illness, injury or
similar incapacity), which failure or breach is not cured after the passage of a
reasonable period of time to cure contained in a written demand from the CEO
and/or Board that specifically describes such failure or breach; (2) Employee’s
participation in activities that are competitive with Employer’s business, which
participation is not cured after the passage of a reasonable period of time to
cure contained in a written demand from the CEO and/or Board that specifically
describes such conduct; (3) Employee’s conviction of a felony; or (4) Employee’s
violation of his duty to maintain confidentiality as required by Paragraph 15.

 

8.3   Termination by Employer other than due to Disability or For Cause.  Should
Employer terminate the Term of Employment prior to the Expiration Date for any
reason other than due to Disability pursuant to Paragraph 8.1 or For Cause
pursuant to Paragraph 8.2, Employer shall pay to Employee a cash lump sum
payment equal to:  (1) two years’ Base Compensation at the rate in effect at
termination and (2) two years’ bonus.  (For these purposes, “bonus” shall mean
the highest annual bonus paid or payable to Employee for the three calendar
years immediately preceding the year of termination.)  In addition, for a period
of two years from Employee’s termination of employment, Employer shall continue
to provide Employee and his family with the same level of life, medical, dental
and vision insurance benefits that they were receiving through Employer
immediately prior to Employee’s termination of employment.

 

9.                                      Termination by Employee.

 

9.1   Termination by Employee for Good Reason.  Should Employee terminate the
Term of Employment prior to the Expiration Date for “Good Reason” (as defined
below), Employer shall pay to Employee a cash lump sum payment equal to: 
(1) two years’ Base Compensation at the rate in effect at termination and
(2) two years’ bonus.  (For these purposes, “bonus” shall mean the highest
annual bonus paid or payable to Employee for the three calendar years
immediately preceding the year of termination.)  In addition, for a period of
two years from Employee’s termination of employment, Employer shall continue to
provide Employee and his family with the same level of life,

 

4

--------------------------------------------------------------------------------


 

medical, dental and vision insurance benefits that they were receiving through
Employer immediately prior to Employee’s termination of employment.

 

Definition of Good Reason.  For the purposes of this Agreement, “Good Reason”
shall mean (a) material diminution in Employee Base Compensation; (b) material
diminution in authority, duties, responsibilities or reporting relationship;
(c) material diminution in the budget over which Employee has authority;
(d) material change in geographic work location; or (e) any other material
breach of this Agreement by Employer.

 

9.2   Other Termination by Employee.  Should Employee terminate the Term of
Employment prior to the Expiration Date for any reason other than set forth
above, Employee will not be entitled to the additional payments set forth above.

 

10.                               Prorated and Prior Year Bonus Payments.

 

10.1   If a termination under Sections 7, 8 or 9, other than under Section 8.2
(Termination by Employer For Cause) or under Section 9.2 (Other Termination by
Employee) occurs in a given year on a date on or after July 1 of such year,
Employee shall be entitled to receive a prorated bonus payment for such year . 
The prorated bonus payment will be an amount that is (1) equal to the highest
annual bonus paid to Employee for the three calendar years immediately preceding
the year of termination and (2) prorated from the beginning of the year of
termination to the date of termination.

 

10.2   If a termination under Sections 7, 8 or 9, other than under Section 8.2
(Termination by Employer For Cause) or under Section 9.2 (Other Termination by
Employee) occurs after the end of a given year but before the annual bonus for
such year has been paid, Employee shall be entitled to receive such annual
bonus.  In the event the amount of the annual bonus has already been determined
in good faith by the Compensation Committee prior to Employee’s termination,
then the annual bonus paid to Employee shall be equal to the amount so
determined.  If, however, the annual bonus for such year has not yet been so
determined, then the amount of annual bonus shall be equal to the highest annual
bonus paid to Employee for the three calendar years immediately preceding such
given year.

 

10.3   It is agreed that the bonus amounts referred to in Section 10.1 and 10.2
above shall be in addition to the other bonus payments that may become payable
pursuant to other sections of this Agreement.

 

11.                               Release by Employee.  In order to be entitled
to any payment or benefit payable or receivable that are provided for in this
Agreement upon termination of employment, Employee must execute a release in a
form acceptable to Employer, of Employer and its respective officers, directors,
stockholders, employees and agents.

 

12.                               Change in Control.  In the event of a Change
in Control (as defined below) at any time during the Term of Employment, all
stock option rights, stock appreciation rights, restricted stock and any and all
other similar rights theretofore granted to Employee shall vest and, if
applicable, become exercisable in full.

 

5

--------------------------------------------------------------------------------


 

For purposes of this Agreement, a Change in Control shall mean either (i) a
merger or consolidation of Zenith with or into another company or corporation,
other than (a) a merger or consolidation which would result in the voting
securities of Zenith outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 75% of the combined voting power of
the voting securities of Zenith or such surviving entity outstanding immediately
after such merger or consolidation or (b) a merger or consolidation effected to
implement a recapitalization of Zenith (or similar transaction) in which no
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) acquires more than 50% of the combined voting
power of Zenith’s then outstanding securities; or (ii) an assignment of this
Agreement by Zenith under the provisions of Paragraph 19.2 hereof; or (iii) the
sale of all or substantially all of Zenith’s assets; or (iv) a change in the
identities of a majority of the members of the Board within a one-year period or
less; or (v) any other transaction involving a material change of ownership in
Zenith which would require any party or affiliated group of parties to obtain
approval from, or require such transactions to be presented for approval by, the
California Insurance Commissioner (assuming there is no preemption of California
insurance laws by Federal Law).

 

13.                               Excise Tax.  Notwithstanding anything to the
contrary in this Agreement, in the event that Employee becomes entitled to
severance payments, if any of the severance payments will be subject to the tax
(the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), Zenith shall pay to Employee an additional amount (the
“Gross-Up Payment”) such that the net amount retained by Employee, after
deduction of any Excise Tax on the Total Payments (as hereinafter defined) and
any federal, state and local income and other tax and Excise Tax upon the
payment provided for herein, shall be equal to the Total Payments.  For purposes
of determining whether any of the Total Payments will be subject to the Excise
Tax and the amount of such Excise Tax, (i) any other payments or benefits
received or to be received by Employee in connection with a Change in Control or
Employee’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with Employer, any person
whose actions result in a Change in Control or any person affiliated with
Employer or such person (which, together with severance payments, shall
constitute “Total Payments”)), shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by Zenith’s
independent auditors and acceptable to Employee, such other payments or benefits
(in whole or in part) do not constitute parachute payments, or such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
in excess of the base amount, within the meaning of Section 280G(b)(3) of the
Code, or are otherwise not subject to the Excise Tax, (ii) the amount of the
Total Payments which shall be treated as subject to the Excise Tax shall be
equal to the lesser of (A) the total amount of the Total Payments or (B) the
amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying clause (i), above), and (iii) the value of
any non-cash benefits or any deferred payment or benefit shall be determined by
Zenith’s independent auditors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.  For purposes of

 

6

--------------------------------------------------------------------------------


 

determining the amount of the Gross-Up Payment, Employee shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Employee’s residence on the date of termination of employment, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.  In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time of termination of Employee’s employment, Employee shall repay to
Zenith, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income tax imposed on the Gross-Up Payment being repaid
by Employee to the extent that such repayment results in a reduction in Excise
Tax and/or a federal, state or local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code.  In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of Employee’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), Zenith shall make an additional
Gross-Up Payment in respect of such excess (plus any interest, penalties or
additions payable by Employee with respect to such excess) at the time that the
amount of such excess is finally determined.

 

The Gross-Up Payment shall be made not later than the fifth day following the
date of termination of employment, provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, Zenith shall
pay to Employee on such day an estimate, as determined in good faith by Zenith,
of the minimum amount of such payments to which Employee is clearly entitled and
shall pay the remainder of such payments (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined but in no event later than the thirtieth (30th) day after the date
of termination of employment.  In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by Zenith to Employee, payable on the fifth (5th)
business day after demand by Zenith (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code).  At the time that payments are made under
this Paragraph, Zenith shall provide Employee with a written statement setting
forth the manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice Zenith
has received from outside counsel, auditors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement).

 

14.                               Acknowledgment of Peculiar Value of Services.

 

14.1   Employee acknowledges that the services which he has agreed to render
during the Term of Employment under this Agreement are special, unique, unusual,
extraordinary and of an intellectual character, and therefore are of peculiar
value to Employer.

 

7

--------------------------------------------------------------------------------


 

14.2   Employee further acknowledges that because of the character of said
services the remedy at law for any breach by him of this Agreement may be
enforced by an injunction in a suit in equity, without the necessity of proving
actual damage, and that a temporary injunction may be granted immediately upon
the commencement of any such suit.  Nothing herein contained shall be construed
as prohibiting Employer from pursuing any other remedies available to Employer
from such breach or threatened breach, including the recovery of damages from
Employee.

 

15.                               Confidential Information and Non-Competition

 

15.1   During the Term of Employment and thereafter, Employee shall not, except
as may be required to perform his duties hereunder or as required by applicable
law, disclose to others or use, whether directly or indirectly, any Confidential
Information regarding Employer.  “Confidential Information” shall mean
information about Employer and its clients and customers that is not available
to the general public and that was learned by Employee in the course of his
employment by Employer, including (without limitation) any data, formulae,
information, proprietary knowledge, trade secrets and client and customer lists
and all papers, resumes, records and the documents containing such Confidential
Information.  Employee acknowledges that such Confidential Information is
specialized, unique in nature and of great value to Employer, and that such
information gives Employer a competitive advantage.  Upon the termination of his
employment for any reason whatsoever, Employee shall promptly deliver to
Employer all documents (and all copies hereof) containing any Confidential
Information.

 

15.2   During the term of this Agreement and for two years following termination
of employment, Employee shall not, directly or indirectly, without the prior
written consent of Employer, provide consultative service (with or without pay)
to, own, manage, operate, join, control, participate in, or be connected (as a
stockholder, partner, or otherwise) with, any business, individual, partner,
firm, corporation or other entity that is then in competition with Employer (a
“Competitor of Employer”); provided, however, that the “beneficial ownership” by
Employee, either individually or as a member of a “group,” as such terms are
used in Rule 13d of the General Rules and Regulations under the Securities
Exchange Act of 1934, of not more than one percent (1%) of the voting stock of
any publicly held corporation shall not be a violation of this Agreement.  It is
further expressly agreed that Employer will or would suffer irreparable injury
if Employee were to compete with Employer or any affiliate of Employer in
violation of this Agreement.  Employer hereby acknowledges and agrees that
Employee shall have the right to serve in any capacity with civic, educational,
charitable and professional organizations and to make and manage personal
business investments that do not violate the provisions of this Paragraph 15, so
long as such activities do not interfere with the discharge of Employee’ duties
to Employer hereunder.

 

15.3   During the Term of Employment and for one year following termination of
employment, Employee shall not, directly or indirectly, influence or attempt to
influence customers or suppliers of Employer to divert their business to any
Competitor of Employer.

 

8

--------------------------------------------------------------------------------


 

15.4   Employee recognizes that he will possess confidential information about
other employees of Employer relating to their education, experience, skills,
abilities, compensation and benefits, and interpersonal relationships with
customers of Employer.  Employee recognizes that the information he will possess
about these other employees is not generally known, is of substantial value to
Employer in developing its products and in securing and retaining customers, and
will be acquired by him because of his business position with Employer. 
Employee agrees that, during the Term of Employment and for one year following
termination of employment, Employee will not, directly or indirectly, solicit or
recruit any employee of Employer for the purpose of being employed by him, or
any business, individual, partner, firm, corporation or other entity that is
then a Competitor of Employer.  Employee further agrees that he will not convey
any such confidential information or trade secrets about other employees of
Employer to any Competitor of Employer or to anyone affiliated with him or with
any Competitor of Employer.

 

15.5   Employee further acknowledges that the remedy at law for any breach by
him of the covenants contained in this Paragraph 15 will be inadequate and that
in the event of a breach, or threatened breach, by Employee of the covenants
contained therein, Employer shall be entitled to an injunction restraining
Employee from using, for his own benefit, and/or from disclosing, in whole or in
part, the list of the customers of Employer and/or trade secrets or other
confidential information of Employer, and/or from rendering any services to any
person, firm, corporation, association or other entity to whom such a list,
and/or such trade secrets or other confidential information, in whole or in
part, have been disclosed, or are threatened to be disclosed and such other
declaratory relief as is proper to cause Employee to return to Employer any and
all memoranda, specifications, documents and all other material relating to the
business of Employer that he may have under his possession or control.  Nothing
herein shall be construed as prohibiting Employer from pursuing any other
remedies available to Employer from such breach or threatened breach, including
the recovery of damages from Employee.  The provisions of this Paragraph 15
shall survive the expiration or termination, for any reason, of this Agreement
and of Employee’s employment.

 

16.                               Attorney’s Fees.  In the event that any action
at law or in equity, for injunctive or declaratory relief, is brought to enforce
or interpret the provisions of this Agreement, if Employee is the prevailing
party, he shall be entitled to reasonable attorney’s fees in addition to any
other relief to which he may be entitled.

 

17.                               Applicable Law.  This Agreement and the rights
and obligations of the parties hereunder shall be construed, interpreted and
enforced in accordance with, and governed by, the laws of the State of
California applicable to agreements executed and to be fully performed
thereunder.

 

9

--------------------------------------------------------------------------------


 

18.                               Notices.  Any notice required to be given
hereunder shall be in writing sent by registered or certified mail, return
receipt requested, to either Zenith or employee at the addresses listed below,
or at such other addresses as either Zenith or Employee may hereafter designate
in writing to the other:

 

To Zenith:

Zenith National Insurance Corp.

 

21255 Califa Street

 

Woodland Hills, California 91367

 

Attention: Corporate Secretary

 

 

To Employee:

Jack D. Miller

 

6 Merrill Drive

 

Moraga, California 94556

 

19.                               Assignment.

 

19.1   This Agreement and the rights, interests and benefits hereunder are
personal to Employee and shall not be assigned, transferred, pledged or
hypothecated in any way by Employee, and shall not be subject to execution,
attachment or similar process.  Any attempted assignment, transfer, pledge, or
hypothecation, or the levy of any execution, attachment or similar process
thereon, shall be null and void and without effect.

 

19.2   Zenith shall have the right to assign this Agreement and to delegate all
of its rights, duties and obligation hereunder, whether in whole or in part, to
any parent, affiliate, successor, or subsidiary organization or company of
Zenith or corporation with which Zenith may merge or consolidate or which
acquires by purchase or otherwise all or substantially all of Zenith’s
consolidated assets, but such assignment shall not release Employer from its
obligations under this Agreement.

 

20.                               Entire Agreement.  This Agreement constitutes
the entire understanding of the parties hereto related to the subject matter
hereof and supersedes any and all prior agreements and understanding, whether
oral or written between the parties.  This Agreement may only be modified by an
agreement in writing executed by Employee and one of Zenith’s duly authorized
officers (other than Employee), with the approval of the Compensation Committee.

 

21.                               Waiver of Breach.  The waiver by Employee of a
breach of any provision of this Agreement by Employee shall not operate or be
construed as a waiver of any subsequent breach by Employee.

 

22.                               Arbitration.

 

22.1   In the event there is any dispute between Employee and Employer which the
parties are unable to resolve themselves, including any dispute with regard to
the application, interpretation or validity of this Agreement or any dispute
with regard to any aspect of Employee’s employment or the termination of
Employee’s employment,

 

10

--------------------------------------------------------------------------------


 

both Employee and Employer agree by entering into this Agreement that the
exclusive remedy for determining any such dispute, regardless of its nature,
will be by arbitration in accordance with the then most applicable rules of the
American Arbitration Association.  Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature.  Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court pursuant
to California Code of Civil Procedure Section 1281.8, or any comparable
provision, for provisional relief, including a temporary restraining order or a
preliminary injunction, on the ground that the award to which the applicant may
be entitled in arbitration may be rendered ineffectual without provisional
relief.

 

22.2   In the event the parties are unable to agree upon an arbitrator, the
parties shall select a single arbitrator from a list designated by the Los
Angeles office of the American Arbitration Association of seven arbitrators all
of whom shall be retired judges who have had experience in the employment law,
who are actively involved in hearing private cases and who are resident in the
greater Los Angeles area.  If the parties are unable to select an arbitrator
from the list provided by the American Arbitration Association, then the parties
shall each strike names alternatively from the list, with the first to strike
being determined by lot.  After each party has used three strikes, the remaining
name on the list shall be the arbitrator.  Any arbitration shall be administered
by the American Arbitration Association only if both parties so agree.

 

22.3   This agreement to resolve any disputes by binding arbitration shall
extend to claims against any shareholder or partner of Employer, any
brother-sister company, parent, or affiliate of Employer, any officer, director,
employee, or agent of Employer, or of any of the above, and shall apply as well
to claims arising out of state and federal statutes and local ordinances as well
as to claims arising under the common law.  In the event of a dispute subject to
this Paragraph, the parties shall be entitled to reasonable discovery, including
deposition discovery, subject to the discretion of the arbitrator.  The
arbitrator shall apply the same substantive law as would be applied by a court
having jurisdiction over the parties and their dispute and the remedial
authority of the arbitrator shall be the same as, but no greater than, would be
the remedial power of a court having jurisdiction over the parties and their
dispute.  The arbitrator shall, upon an appropriate motion, dismiss any claim
brought in arbitration if the arbitrator determines that the claim does not
state a claim or a cause of action which could have been properly pursued
through court litigation.  In the event of a conflict between the then
most-applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

 

22.4   Each party may be represented by counsel or other representative of the
party’s choice and each party shall initially be responsible for the costs and
fees of its counsel or other representative.  Any filing or administrative fees
shall be borne initially by the party requesting arbitration; provided, however,
if such fees should exceed those applicable in Superior Court (or other state
court of general jurisdiction if in a state other than California) the excess
shall be borne by Employer.  Employer shall be responsible for the costs and
fees of the arbitrator, unless Employee wishes to contribute (up to 50%) of the
costs and fees of the arbitrator.  The prevailing party in such arbitration
proceeding, as determined by the arbitrator, and in any enforcement or other
court

 

11

--------------------------------------------------------------------------------


 

proceedings, shall be entitled to the extent permitted by law, to reimbursement
from the other party for all of the prevailing party’s costs (including but not
limited to the arbitrator’s compensation), expenses and attorneys’ fees.

 

22.5   The arbitrator shall render an award and opinion in the form typical of
that rendered in labor arbitrations and the award of the arbitrator shall be
final and binding upon the parties.  If any of the provisions of this Paragraph
are determined to be unlawful or otherwise unenforceable, in whole or in part,
such determination shall not affect the validity of the remainder of these
provisions and this Paragraph shall be reformed to the extent necessary to
insure that the resolution of all conflicts between Employee and Employer
including those arising out of statutory claims, shall be resolved by neutral,
binding arbitration.  In the event a court finds that the arbitration procedure
set forth herein is not absolutely binding, then it is the intent of the parties
that any arbitration decision should be fully admissible in evidence, given
great weight by any finder of fact and treated as determinative to the maximum
extent permitted by law.

 

22.6   Unless mutually agreed by the parties otherwise, any arbitration shall
take place in Los Angeles.  In the event the parties are unable to agree upon a
location for the arbitration, the location within Los Angeles shall be
determined by the arbitrator.

 

22.7   In the event of a good faith dispute regarding the payment of salary or
benefits under this Agreement, Employer shall make the disputed payments to
Employee as if such dispute did not exist during the pendency of such good faith
dispute, and, following the resolution of such dispute, Employee shall reimburse
Employer for any overpayments.

 

23.                               Miscellaneous.

 

23.1   The titles of the paragraphs of this Agreement are for convenience of
reference only, and are not to be considered in construing this Agreement.

 

23.2   The unenforceability or invalidity of any paragraph or subparagraph of
this Agreement shall not affect the enforceability and validity of the balance
of this Agreement.

 

23.3   Each party hereto shall make, execute and deliver such other instruments
or documents as may be reasonably required in order to effectuate the purpose of
this Agreement.

 

23.4   Employer shall also pay any additional amount necessary to reimburse
Employee and/or his family for any taxes imposed solely by reason of receipt of
life, medical, dental or vision insurance benefits following Employee’s
termination of employment or death, as applicable.

 

Notwithstanding the foregoing, Employer shall not provide any medical, dental or
vision benefit otherwise receivable by Employee and/or his family pursuant to
Paragraphs 7, 8.1, 8.3 and 9 if an equivalent benefit is actually received by
Employee and/or his family

 

12

--------------------------------------------------------------------------------


 

at any time during the period of coverage, and any such benefit actually
received shall be reported to Zenith by Employee and/or his family.

 

23.5   It is the understanding and intent of the parties hereto, and Employer
represents and warrants, that no payment or distribution that could be made
pursuant to the provisions of this Agreement constitutes an item of deferred
compensation under Section 409A of the Code (“Deferred Compensation”). 
Nevertheless, the following provision is included in this Agreement for
technical compliance with 409A of the Code:

 

Notwithstanding any provision to the contrary in this Agreement, no payment or
distribution under this Agreement which constitutes “409A Deferred Compensation”
and becomes payable by reason of Employee’s termination of employment with
Employer will be made to Employee unless Employee’s termination of employment
constitutes a “separation from service” (as such term is defined in Treasury
Regulations issued under Section 409A of the Code).  In addition, no such
payment or distribution of 409A Deferred Compensation will be made to Employee
prior to the earlier of (i) the expiration of the six (6)-month period measured
from the date of Employee’s “separation from service” (as such term is defined
in Treasury Regulations issued under Section 409A of the Code) or (ii) the date
of Employee’s death, if Employee is deemed at the time of such separation from
service to be a “key employee” within the meaning of that term under
Section 416(i) of the Code and such delayed commencement is otherwise required
in order to avoid a prohibited distribution under Section 409A(a)(2) of the
Code.  Upon the expiration of the applicable Code Section 409A(a)(2) deferral
period, all payments and benefits deferred pursuant to this Paragraph 23.5
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments due under this Agreement will
be paid in accordance with the normal payment dates specified for them herein. 
It is intended that this Agreement shall comply with the provisions of
Section 409A of the Code and the Treasury Regulations relating thereto so as not
to subject Employee to the payment of additional taxes and interest under
Section 409A of the Code.  In furtherance of this intent, this Agreement shall
be interpreted, operated and administered in a manner consistent with these
intentions.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in Woodland
Hills, California, on the date indicated below.

 

 

 

 

ZENITH NATIONAL INSURANCE CORP.

 

 

(“Zenith”)

 

 

 

 

 

 

 

 

By:

/s/ Stanley R. Zax

 

 

 

Stanley R. Zax

 

 

 

Chairman and President

 

 

 

 

 

 

Date:

  June 3, 2009

 

 

 

 

 

 

 

 

 

Jack D. Miller (“Employee”)

 

 

 

 

 

 

 

 

 

/s/ Jack D. Miller

 

 

 

 

 

 

Date:

  June 3, 2009

 

14

--------------------------------------------------------------------------------